DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.
Applicant argues that Bandyopadhyay does not teach determining whether a data session is performance sensitive.
In contrast to applicant’s assertions, Bandyopadyhyay teaches in col. 1, lines 20-25, communication selection is based on if the data is a video. The claim does not specifically define “performance sensitive” therefore, the video data or large data taught in Bandyopadyhyay reads on “performance sensitive”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-6, 8, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Bandyopadhyay et al. (US 9,516,452 B2).
Consider claim 1, Makke teaches a method performed by a wireless device (abstract), the method comprising: 
determining whether a data session is prioritized (paragraph 53, amount of data and priority of data); and 
in response to the data session being prioritized: 
selecting a data transport node (DTN) (paragraph 53, select a communication channel), and 
performing the data session using the selected DTN (paragraph 56, the data is transmitted using the communication channel).
Makke also teaches determining whether a data session has priority in paragraph 53.
However, Makke does not teach determining whether a data session is performance sensitive.
Bandyopadhyay further teaches determining whether a data session is performance sensitive (col. 1, lines 20-25, communication selection is based on if the data is a video. The claim does not specifically define “performance sensitive” therefore, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of determining and processing higher priority data to maintain user experience.

Consider claim 14, claim 14 is the device claim of the method claim 1 and having similar limitations. Therefore, claim 14 is rejected for the same reasons claim 1 is rejected.



Consider claims 4 and 16, Makke also teaches wherein selecting the DTN includes selecting the DTN according to a performance requirement of the data session (paragraph 53, channel transfer rate is a performance requirement).

Consider claims 5 and 17, Makke also teaches wherein selecting the DTN according to a performance requirement of the data session includes: selecting the DTN according to information regarding a downlink (DL) performance of the DTN when the performance requirement of the data session includes a DL performance requirement; or selecting the DTN according to information regarding an uplink (UL) performance of the DTN when the performance requirement of the data session includes a UL 

Consider claim 6, Makke also teaches wherein selecting the DTN according to a performance requirement of the data session includes selecting the DTN according to information regarding a latency performance of the DTN when the performance requirement of the data session includes a latency requirement, selecting the DTN according to information regarding a throughput performance of the DTN when the performance requirement of the data session includes a throughput requirement, or both (paragraph 53, amount of data and transfer rate reads on the claimed throughput).

Consider claims 8 and 19, Makke also teaches wherein selecting the DTN includes selecting the DTN from a list of available DTNs (paragraph 43, selecting a channel has to be selected from a known list of channels).


Claims 7, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Bandyopadhyay et al. (US 9,516,452 B2) and further in view of Ma et al. (US 2011/0287802 A1).
Consider claims 7 and 18, Makke does not teach wherein performing the data session using the selected DTN includes: performing the data session using the selected DTN for a predetermined period of time; and in response to the predetermined period of time elapsing, selecting a new DTN and performing the data session using the selected new DTN.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding a collision.

Consider claim 9, Ma further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN from the list using a random number generator or a pseudo-random number generator (paragraph 148, channel is randomly selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding a collision.



Claims 10-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Bandyopadhyay et al. (US 9,516,452 B2) and further in view of Nieman et al. (US 2017/0105222 A1).

Nieman further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to the respective results of micro speed tests performed on the list of available DTNs (paragraph 31, select a channel based on the measured data rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of using the channel with better data rate.

Consider claims 11 and 21, Nieman further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to respective calculations for the list of available DTNs, wherein the calculations are based on respective metrics, respective properties, or both of the available DTNs (paragraph 31, measurement are done on signal strength, data rate, stability, latency, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of using the channel with better data rate.

Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Bandyopadhyay et al. (US 9,516,452 B2) and further in view of Morihiro et al. (US 2019/0116532 A1).

Morihiro further teaches wherein selecting the DTN from the list of available DTNs includes selecting the DTN according to historical performance information regarding the list of available DTNs (paragraph 108-113, selecting a cell is based on history data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of improving efficiency in cell selection.

Claims 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makke et al. (US 2020/0118151 A1) in view of Bandyopadhyay et al. (US 9,516,452 B2) and further in view of Simonsson et al. (US 2009/0052322 A1).
Consider claims 13 and 23, Makke does not teach wherein selecting the DTN from the list of available DTNs includes: selecting the DTN according to a selection criteria; and when a plurality of DTNs in the list of available DTNs meet the selection criteria, selecting the DTN from the plurality of DTNs according to a policy that minimizes the negative impact that the selection could have on other users of the wireless network.
Simonsson further teaches wherein selecting the DTN from the list of available DTNs includes: selecting the DTN according to a selection criteria; and when a plurality of DTNs in the list of available DTNs meet the selection criteria, selecting the DTN from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makke to include the above teachings for the purposes of avoiding congesting a crowded channel.

Allowable Subject Matter
Claims 2, 3 and 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/14/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        1/3/22